In an action inter alia to recover a sum of money, defendant appeals (by permission) from an order of the Appellate Term, Ninth and Tenth Judicial Districts, dated January 7, 1975, which (1) reversed a judgment of the City Court, City of Yonkers, entered April 30, 1974, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiffs’ case, at a jury trial, and (2) ordered a new trial. Order affirmed, with costs, on the Per Curiam opinion at the Appellate Term. No questions of fact were presented of considered on the instant appeal. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Munder, JJ., concur.